Citation Nr: 1533673	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spondylosis with degenerative disc disease, currently assigned a 20 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1983 and from November 1983 to November 1986.  The Veteran also served in the Louisiana Army National Guard, which included a period of active duty for training from August 1989 to September 1990, a period of active duty from December 1990 to October 1991, and a period of active duty for special work from June 1993 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana, certified this case to the Board on appeal.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 227 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to a service-connected disability is part and parcel of an increased rating claim when such a claim is raised by the record.  The Veteran was previously denied TDIU in a May 2013 rating decision.  In May 2015, the Veteran submitted an application for increased compensation based on unemployability and listed his cervical spine disability as one of the disabilities that "prevents [his] occupation."  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the TDIU claim as an issue on appeal.

The issues of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to an increased evaluation for depressive disorder and anxiety disorder; and entitlement to service connection for encephalopathy have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's claim should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in connection with his claim in January 2012.  Although the examiner recorded the results of initial range of motion testing, the examiner did not record whether there was any objective evidence of pain.  Instead, he left those sections of the report blank.  The Veteran has reported experiencing neck pain on multiple occasions.  Moreover, in an August 2014 statement, the Veteran's wife has since asserted that his neck has been fused. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a VA examination and medical opinion are needed to ascertain the current severity and manifestations of his service-connected cervical spine disability.

In addition, it appears that there may be outstanding Social Security Administration (SSA) records.  The Veteran's wife submitted pages dated in July 2011 from an application for SSA benefits.  However, the claims file does not contain a copy of any decision to grant or deny benefits or the records upon which such a decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Veteran also appears to receive treatment from the Southeast Louisiana Veterans Health Care System.  Updated treatment records should be obtained in light of the remand.

In addition, as noted above, the issue of entitlement to TDIU has been raised.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the above increased rating claim for a cervical spine disability being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected cervical spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Southeast Louisiana Veterans Health Care System dated since December 2013.

3.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spondylosis with degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's cervical spine disability.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability. In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also state whether the Veteran's neck has been fused.

In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify any and all associated neurologic abnormalities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




